 


 HR 3209 ENR: Recovering Missing Children Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 3209 
 
AN ACT 
To amend the Internal Revenue Code of 1986 to permit the disclosure of certain tax return information for the purpose of missing or exploited children investigations. 
 
 
1.Short titleThis Act may be cited as the Recovering Missing Children Act. 2.Disclosure of certain return information relating to missing or exploited children investigations (a)In generalSection 6103(i)(1) of the Internal Revenue Code of 1986 is amended— 
(1)by inserting or pertaining to the case of a missing or exploited child, after may be a party, in subparagraph (A)(i); (2)by inserting or to such a case of a missing or exploited child, after may be a party, in subparagraph (A)(iii); and 
(3)by inserting (or any criminal investigation or proceeding, in the case of a matter relating to a missing or exploited child) after concerning such act in subparagraph (B)(iii). (b)Disclosure to State and local law enforcement agencies (1)In generalSection 6103(i)(1) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph: 
 
(C)Disclosure to State and local law enforcement agencies in the case of matters pertaining to a missing or exploited child 
(i)In generalIn the case of an investigation pertaining to a missing or exploited child, the head of any Federal agency, or his designee, may disclose any return or return information obtained under subparagraph (A) to officers and employees of any State or local law enforcement agency, but only if— (I)such State or local law enforcement agency is part of a team with the Federal agency in such investigation, and 
(II)such information is disclosed only to such officers and employees who are personally and directly engaged in such investigation. (ii)Limitation on use of informationInformation disclosed under this subparagraph shall be solely for the use of such officers and employees in locating the missing child, in a grand jury proceeding, or in any preparation for, or investigation which may result in, a judicial or administrative proceeding. 
(iii)Missing childFor purposes of this subparagraph, the term missing child shall have the meaning given such term by section 403 of the Missing Children’s Assistance Act (42 U.S.C. 5772). (iv)Exploited childFor purposes of this subparagraph, the term exploited child means a minor with respect to whom there is reason to believe that a specified offense against a minor (as defined by section 111(7) of the Sex Offender Registration and Notification Act (42 U.S.C. 16911(7))) has or is occurring.. 
(2)Conforming amendments 
(A)Section 6103(a)(2) of such Code is amended by striking subsection (i)(7)(A) and inserting subsection (i)(1)(C) or (7)(A). (B)Section 6103(p)(4) of such Code is amended by striking (i)(3)(B)(i) in the matter preceding subparagraph (A) and inserting (i)(1)(C), (3)(B)(i),. 
(C)Section 7213(a)(2) of such Code is amended by striking (i)(3)(B)(i) and inserting (i)(1)(C), (3)(B)(i),. (c)Effective dateThe amendments made by this section shall apply to disclosures made after the date of the enactment of this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
